ALLEN, J.
1. Sections" 702-2c and 702-2d of the code of ordinances of the city of Cincinnati, which require an applicant for a license to operate a taxicab within the city of Cincinnati to furnish the city auditor of Cincinnati with a policy of insurance or in lieu thereof with a surety bond executed by responsible individuals or by a company authorized to write such bonds indemnifying such operator against loss or injury from the negligent operation of such taxicab are valid and constitutional.
2. Under 'Article XVIII, Section 3, of the Ohio Constitution, a charter municipality has power to acquire a taxicab operator to furnish insurance or bond indemnifying such operator against loss or injury from the negligent operation of his taxicab as a condition precedent to the issuing of a license to operate such taxicab on the city streets.
Writ denied.
Marshall, C. J., Day Kinkade, Robinson, Jones and Matthias, JJ., concur.